 In the Matter Of METALLOY CORPORATIONand'DISTRICT 50, UNITEDMINE WORKERS OF AMERICA, NORTHWESTERN REGIONCase No. R-4951.-Decided March 22, 1943Jurisdiction:chemicals manufacturing industry.Investigation and Certification of Representatives:existence of question: diss-pute as to the appropriateness of the proposed unit ; dispute as to the right ofthe employees within the proposed unit to have the same representative asother of the company's employees ; election necessary.Unit Appropriate for Collective Bargaining:non-supervisory plant-protectionemployees, including regularly employed relief men, but excluding other em-ployees of the company.Messrs. Herbert W. RogersandWard B. Stevenson,of Minneapolis,Minn., for the Company.Mr. John H. Cook,of St. Paul,, Minn., for the Union.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, Northwestern Region, herein called the Union, alleging thata question affecting commerce had arisen concerning the representationof employees of Metalloy Corporation, St. Louis Park, Minnesota,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due' notice before Robert E.Rissman,Trial Examiner.Said hearing was held. at Minneapolis,Minnesota, on March 2, 1943.The Company, and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidencebearingon theissues.At the* hearing the Company moved to dismiss thepetition on the ground that the Union is seeking an inappropriate unit.The_ Trial Examiner reserved ruling thereon.The motion is herebydenied.The Trial Examiner's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.48 N. L.R. B., No. 49.406 METALLO'Y CORPORATION407Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMetalloy Corporation is a Minnesota corporation with its 'only plantin St. Louis Park and its offices in Minneapolis, both in the State ofMinnesota.It is engaged in the production of lithium chloride.Theraw materials used monthly have a value of approximately $30,000,and are received at the plant from points outside Minnesota.Themonthly production of the Company has a value in excess of $30,000and is shipped from the plant to points outside Minnesota.All of theCompany's product is sold to the War Department.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDDistrict 50,,UnitedMineWorkers of America, NorthwesternRegion, is an unaffiliated labor organization, admitting to mmber-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 23, 1943, the Company and the Union entered intoa consent election agreement as to the Company's employees at theplant.The Company refused to include plant-protection employeesin the unit covered by the said agreement and has since refused torecognize the Union as the bargaining representative of the plant-protection employees as a separate unit, arguing, alternatively, thatsuch employees should not have the same representative as theothers, and that their duties and responsibilities are such as toexclude them from any bargaining unit.A statement' of the Regional Director, introduced into evidence,indicates that theUnion represents a substantial number ofemployees in the unit hereinafter' found appropriate.'IWe find that a question affecting commerce has arisen concern-ing the representation of employees of the Company within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.1 The Regional Director stated that the Union submitted three authorization cards, 'rilldated in January 1943 and all bearing the apparently genuine, original signatures of poi-sonswhose names appear on the Company's pay roll of February 23, 1943. ' There arefour employees in the appropriate unit. 408DECISIONS OF NATIONAL LABOR RE'LAT'IONS, BOARDIV.THE-APPROPRIATE UNITThe Company employs four plant-protection employees who arearmed and under the supervision of the military authorities.Their duties do not appear tq differ from those of similar em-ployees in other war industries.Three of them are-employed fulltime; the fourth works regularly as a relief man 3 days each weekand has other employment.None is in a supervisory status as tothe others and only one is on duty on each shift. The Union re-quests, a unit of such employees, including the relief man aild exclud-ing all other employees of the Company.As hereinbefore stated,the Company opposes any unit which would include these employees.but makes no further objection to the inclusion of the relief man.We have frequently held that plant-protection employees may con-stitute an. appropriate unit and have refused to deny them theircollective bargaining, rights because of their duties.2As to theCompany's contention that such employees should not have the samerepresentative as the others, Section 7 of the Act provides that em-ployees shall have the right to bargain through representatives oftheir own choosing.We have also held that regular part-timeemployees, otherwise eligible, have such an interest in the subjectmatter of collective bargaining that they may appropriately beincluded in the unit.Accordingly, we find that all non-supervisory plant-protection em-ployees of the Company, at St. Louis Park, Minnesota, includingregularly employed relief men, but excluding all other employees ofthe Company, constitutea unitappropriate for thepurposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which'has arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed -during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant, to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-2Matter of Chrysler Corporation,Highland Park Plantand Local114,United Auto-'mobile,Aircraft and Agricultural Implement Workers of America,affiliated with the C. 1 0.,44 N. L. R. B. 881.See alsoMatter of Youngstown Sheet and Tube Company(IndianaHarbor Plant)andUnited Steelworkers of America,Local 2775, C I.0., 47 N L R B 391. -'METALLOY CORPORATION409tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for, the purposes of collective bargaining with Metalloy Cor-poration, St. Louis Park, Minnesota, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighteenth Region, actingin this matter as agent for the National Labor Relations Board,and subject to Article III; Section 10, of said Rules and Regulations,among the employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whetjier or not they desireto be represented by District 50, United Mine Workers of America,Northwestern Region, for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.